Citation Nr: 0946955	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for left hand cold 
injury residuals.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1950 to July 1953.

This matter was previously decided by the Board in September 
2007.  However, pursuant to a joint motion for remand, the 
United States Court of Appeals for Veterans Claims has 
returned the appeal to the Board for further development.  
The appeal arises from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Detroit, Michigan in 
December 2006 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A review of the record reveals that additional evidentiary 
development is required before the appeal is ready for final 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

VA must comply with its duty to assist the claimant in 
obtaining evidence in support of his claims.  The governing 
regulation requires VA to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include, as here, records from private medical 
care providers.  Such  reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1) (2009).  As such, the appropriate actions must 
be undertaken to request any available records from the Henry 
Ford Hospital and the former Schoolcraft Hospital in Detroit, 
Michigan as identified by the Veteran.  It is noted that the 
Schoolcraft Hospital to which he refers appears to be 
different from the currently operating Schoolcraft Memorial 
Hospital in Manistique, Michigan.  Clarification should be 
sought from the Veteran if needed.  

The Veteran has also asserted that he has received ongoing 
treatment from VA facilities from around the time of his 
discharge from military service in July 1953 to the present 
time, in particular the Detroit, Michigan VA Medical Center 
(VAMC), also referred to by the Veteran as "Allen Park."  
Partial records of the Veteran's VA treatment have previously 
been obtained from other VA facilities in Michigan to include 
those in Ann Arbor, Dearborn and Detroit.  Available 
treatment records from VA facilities must be requested from 
July 1953 to the present, to include all current or archived 
medical records pertinent to this Veteran.  VA must make as 
many requests as necessary to obtain relevant records from a 
Federal entity, and end its efforts only where VA concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  Cases in which VA 
may conclude that no further efforts are required include 
those in which a responding records custodian advises VA that 
the requested records do not exist or the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2) (2009).  

Following completion of the above-described development, VA 
should determine if a medical examination is necessary 
pursuant to the governing law and regulations.  38 U.S.C.A. § 
5103A(d) (West 2002);  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain updated 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
Veteran's claimed disabilities, 
specifically to include Henry Ford 
Hospital and Schoolcraft Hospital in 
Detroit, Michigan.  

Please note that the Veteran reports 
being known under two different names as 
listed on the cover page of this appeal.  
As such, consent and authorization should 
be requested so as to allow release of 
records maintained under either variation 
of his name.  Contact any duly identified 
and authorized facility to obtain the 
relevant private treatment records.  At 
least one follow-up request must be 
conducted if required under 38 C.F.R. 
§ 3.159(c)(1).   



2.  Contact the Detroit VAMC to request 
all available treatment records, 
including archived or current records, 
pertinent to this Veteran from July 1953 
to the present.  

As noted above, please be aware that the 
Veteran reports being known under two 
different names as listed on the cover 
page of this appeal.  Records should be 
sought under both variations of his name.  

3.  All pertinent treatment records not 
already associated with the claims file 
should also be requested from any other 
VA medical facility at which the Veteran 
has received treatment, potentially to 
include VA facilities in Ann Arbor and 
Dearborn, Michigan as identified in the 
claims file.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  Review the evidence of record, to 
include any  medical records received 
pursuant to the development above, to 
determine if a medical examination or 
opinion is necessary to adjudicate the 
Veteran's claims of service connection 
for injuries to the bilateral knees, 
back, and left hand.  If so, schedule the 
Veteran for such examination or obtain 
the necessary opinion.
6.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of an examination which may be requested pursuant 
to this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2009) failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


